                                                                     SO ORDERED.

                                UNITED STATES BANKRUPTCY COURT
                                                                     Dated: May 13, 2019
                                    FOR THE DISTRICT OF ARIZONA
                                           Minute Entry Order
                                                                     ______________________________________
Hearing Information:                                                 Madeleine C. Wanslee, Bankruptcy Judge
                    Debtor:   GILBERT HOSPITAL, LLC
              Case Number:    2:14-BK-01451-MCW        Chapter: 11

       Date / Time / Room:    TUESDAY, MAY 07, 2019 02:30 PM 7TH FLOOR #702
     Bankruptcy Judge:        MADELEINE C. WANSLEE
        Courtroom Clerk:      CHRISTINA JOHNSON
         Reporter / ECR:      MICHELLE RADICKE-STEVENSON                                            0

Matter:
         CONTINUED HEARING ON GH TRUST'S MOTION TO APPROVE PURCHASE AGREEMENT FOR SALE OF
         CERTAIN CLAIMS HELD BY THE GILBERT HOSPITAL UNSECURED CREDITORS ' TRUST NOT IN THE
         ORDINARY COURSE AND FOR RELATED RELIEF
         R / M #: 2,151 / 0


Appearances:
       CHRISTOPHER SIMPSON, ATTORNEY FOR GILBERT HOSPITAL UNSECURED CREDITORS TRUST
       STEPHEN DICHTER/LON JOHNSON/JILL ANN HERMAN, ATTORNEYS FOR DENNIS RUTHERFORD AND
       LOUIS SCHROEDER




  Case 2:14-bk-01451-MCW               Doc 2165 Filed 05/13/19 Entered 05/14/19 08:19:29 Desc
Page 1 of 3                                                                         05/08/2019 1:10:12PM
                                        Main Document    Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA
                                       Minute Entry Order
(continue)... 2:14-BK-01451-MCW    TUESDAY, MAY 07, 2019 02:30 PM

Proceedings:                                                                                   0

       Mr. Simpson stated the parties have agreed on a price to settle the claims. He agreed there is no
       application to sell because there is a settlement in adversary proceeding 18-ap-307.

       Mr. Dichter stated his position and clarified that the parties' settlement covers Dennis Rutherford,
       Bryan Hargis, and Lou Schroeder. He requested that the order at docket #11 in the adversary
       proceeding 18-ap-307 be extended to allow for the use of policy funds to pay the settlement,
       which the parties stipulate to.

       Ms. Herman clarified that the parties' settlement also covers Alphonse Ambrosia, Robert Mead,
       Bryan McCormick, Bradley Newswander, and Muhammad Salim.

       Mr. Simpson suggested the parties file a stipulation to dismiss adversary proceeding 18-ap-307
       that would incorporate, as an attachment, the global release as discussed.

       The court notes the parties have an agreement on the record. The court will memorialize for the
       record the binding agreement so it is clear what will happen next.

       COURT: THERE IS A SETTLEMENT AND AGREEMENT TO RESOLVE PENDING ADVERSARY
       PROCEEDING 18-AP-307 FOR THE NAMED DEFENDANTS AND OTHER PUNITIVE DEFENDANTS FOR
       THE TOTAL SUM OF $12,500.00. THE ADVERSARY PROCEEDING WILL BE DISMISSED AND WILL BE
       EFFECTIVE AS TO THE FOLLOWING EIGHT DEFENDANTS; DEFENDANTS RUTHERFORD, SCHROEDER,
       HARGIS, NEWSWANDER, MEAD, SALIM, AMBROSIA, AND MCCORMICK. THE SETTLEMENT WILL
       INCLUDE A GENERAL RELEASE OF ALL PARTIES. THE SETTLEMENT PROCEEDS OF $12,500.00 WILL
       MOST LIKELY BE PAID FROM THE FUNDS PREVIOUSLY DISCUSSED AT DOCKET #11. UPON PAYMENT
       OF THOSE SUMS, THE PARTIES HAVE STIPULATED AND AGREED THAT THE ADVERSARY
       PROCEEDING WILL BE DISMISSED WITH PREJUDICE, AND ALL MATTERS WILL BE CONSIDERED
       CONCLUDED AND RESOLVED.

       Mr. Dichter agreed to the terms as stated on the record.

       Mr. Simpson agreed to the terms as stated on the record.

       COURT: THIS IS A BINDING AGREEMENT AMONG ALL PARTIES. THIS IS THE ORDER OF THE COURT
       AND THE COURT WILL SIGN THIS MINUTE ENTRY AS A MEMORIALIZATION OF THE PARTIES'
       SETTLEMENT. THE PARTIES MAY PROCURE A MORE FORMAL ORDER IF THEY WISH. THE COURT
       WILL LOOK FOR A STIPULATION DISMISSING ADVERSARY PROCEEDING 2:18-AP-307 WITH
       PREJUDICE. IT IS FURTHER ORDERED SETTING A BACK-UP HEARING IN ADVERSARY PROCEEDING
       2:18-AP-307 FOR JULY 2, 2019 AT 10:00 AM, SUBJECT TO BEING VACATED WITH THE PARTIES'
       STIPULATION FOR DISMISSAL.

       THE COURT WILL CONSIDER THE TRUSTEE'S APPLICATION TO SELL DENIED AS MOOT SINCE THERE
       IS A BINDING SETTLEMENT AGREEMENT ON THE RECORD.

  Case 2:14-bk-01451-MCW           Doc 2165 Filed 05/13/19 Entered 05/14/19 08:19:29 Desc
Page 2 of 3                                                                     05/08/2019 1:10:12PM
                                    Main Document    Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA
                                       Minute Entry Order
(continue)... 2:14-BK-01451-MCW    TUESDAY, MAY 07, 2019 02:30 PM




                                       HONORABLE MADELEINE C. WANSLEE
                                          DATED AND SIGNED ABOVE




  Case 2:14-bk-01451-MCW           Doc 2165 Filed 05/13/19 Entered 05/14/19 08:19:29 Desc
Page 3 of 3                                                                     05/08/2019 1:10:12PM
                                    Main Document    Page 3 of 3
